DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 and 05/19/2021 have been entered.
 
Response to Arguments

Applicant’s arguments with respect to claims 1, 3-7 have been considered but are moot in view of new ground of rejection discussed below.
	Applicant argues ‘126 pro does not teach or suggest that a subsegment includes a non-time data because ‘126 Pro discloses the flag with values for PTS discontinuity, but does not indicate whether or not the PTS is provided. Further, it does not indicate 
	Firstly, as noted in the final rejection, a particular type of information is “timed data”, “non-timed data” are considered as non-functional descriptive material. See Ngai 367 F.3d at  1339 and MPEP 2112.01(III). These limitations are given only to the extent that two types of data. The limitation of “timed-data”, “non-time data” is not required to given patentable weight (see also Appeal 2009-010851).
	Secondly, with respect to Applicant’s request to provide evidence for Official Notice taken, the rejection already provided evidence to prove the teaching of type of data comprises non-time data is well-known as shown in pages 9-10 (e.g., 20120303699: for example, claims 1, 6, 7 for teaching of values/information/indicators for time-sensitive content data or non-time sensitive content data (non-time sensitive content data is read on non-timed data as recited in the claim). Also see, US 20100036857: paragraph 0050; US 6044396: figure 2, col. 4, lines 52-64, col. 6, line 65-col. 7, line 5; U.S 7096,487: col. 2, lines 31-47).
	Thirdly, discussing the question of obviousness of claimed subject matter involving a combination of known elements (with respect to Applicant’s argument that 20120303699 is unrelated to the presentation application), KSR Int'l v. Teleflex, Inc., 127 S. Ct. 1727 (2007), explains:	When a work is available in one field of endeavor, design incentives and other 
673 (1969). In this case, 126 Pro, present invention, and 20120303699 disclose different types of data are provided for use to control the processing of media content. Therefore, 20120303699 is related to the present invention. In addition, as explained by KSR, all claim elements are known and the benefit for combination is provided. Therefore, even 20120303699 is unrelated (different field), the combination is still proper. 
	It is also noted in addition to 20120303699, Examiner also provided other evidences to prove the official notice taken (non-timed data) is well-known such as US 20100036857: paragraph 0050; US 6044396: figure 2, col. 4, lines 52-64, col. 6, line 65-col. 7, line 5; U.S 7096,487: col. 2, lines 31-47); Brooks et al. (US 20070121678: paragraph 0130); US 20120023250: paragraph 0046.
	Fourthly, amended claim 1 recites “a second parameter having a first value or a second value…” Thus, the recited “first value” or “second value” is recited in the claim as an alternative limitation. The prior art only need to meet one of the alternative limitations (see for example, MPEP 2117, MPEP 2173.05(h), 2111.04 II (contingent limitations). Therefore, if first condition happen (e.g., a second parameter having a first value”), then the second condition “a second parameter having a second value” and limitation related to “…second value” is not required to be performed/considered.

Applicant further argues ‘126 Pro fail to disclose “wherein the parameters further comprises a third indicating size of each of the at least one fragmentation unit, in case that the second parameter is set as the first value,” as recited in claim amended claim 1 (page 9). This argument is respectfully traversed.
	‘126 Pro discloses reference PTS set to 1 of the PTS of the first PU of the reference program element in this subsegment is documented, and reference-offset the distance in byte from the first byte of the first subsequent indexed in this box, to the first byte of the subsegment referred by this iteration of the loop. subsegment_duration when the reference is to MPEG- segment index box… (see include, but not limited to, pages 5- 8). Thus, 126 pro discloses the parameters comprises a third indicating size of each of the at least one fragmentation unit (segment/subsegment duration/offset or size), in case that the second parameter is set to first value (value with PTS or timed data/time information associated with segment/subsegment/RAP).
	With respect to Applicant’s remarks regarding the non-statutory double patenting rejection (page 4), the double patenting rejection is maintained since no terminal disclaimer has been submitted and the limitation that is not recited in the patent is known by prior art as discussed above.




For the reason given above, rejections of claims 1, 3-7 are discussed below.
Claim 2 has been canceled.
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 20130238758 A1 – hereinafter referred to as Lee).
Note: application No. 61/409,126 (hereinafter referred to as ‘126) is provisional application of Lee reference.
	
It is further noted that non-functional descriptive material does not patentably distinguish over prior art that otherwise renders the claims unpatentable. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also Exparte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential) (discussing cases pertaining to non-functional descriptive material) see also BPAI’s decision in Appeal 2009-010851 (for Ser. No. 10/622,876).	In this case, a particular type of information is “timed data”, “non-timed data” are considered as non-functional descriptive material. See Ngai 367 F.3d at  1339. These limitations are given only to the extent that two types of data. The limitation of “timed-data”, “non-time data” is not required to given patentable weight (see also Appeal 2009-010851).
	Although Examiner no need to give patentable weight to non-functional descriptive material as discussed above, all claimed limitations, including non-functional descriptive material (i.e., “timed data”, “non-time data”) are known by prior art as discussed below.

Regarding claim 1, Lee discloses a method for receiving media data in a broadcast system, the method comprising:  
 	5receiving a media processing unit (MPU) including a data part and a control part, the MPU being processed independently, wherein the data part includes media data and the control part includes parameters related to the media data (receiving a segment, fragment, program element, and/or play unit (PU) including of portion/fragment of media content and a control part with metadata, the segment, fragment and/or PU being processed independently based on index, rapid access point (RAPs), etc. wherein the data part incudes parameters of RAPs, index, earlies presentation time (PTS), PTS discontinuity, etc. – see include, but are not limited to, figures 6-7, 12-17, paragraphs 0073-0077, 0085-0086, 0118, 0120-0123, 0134-0153; ‘126: section 1.3.1-1.4.1, figures 1, 2 and discussion in “response to arguments” above and discussed in the previous final rejectoin); and 
 	processing the received MPU, 
 	wherein the MPU comprises at least one fragmentation unit, 
	10wherein the parameters comprise:
	 a first parameter indicating a sequence number of the MPU, the sequence number of the MPU is unique to where the MPU belongs (processing segment, fragment, program element, or PU, wherein the segment, fragment, program element and/or PU comprises at least one fragmentation unit/element of program, wherein the parameter comprise a first parameter such as index of the segment, fragment, PU, in daisy-chain or sequence/consecutive  to where the segment, fragment, program element, PU belongs – see include, but are not limited to, see include, but are not limited to, figures 6-7, 12-17, paragraphs 0128, 0163; ‘126: page 4, paragraphs 1-2, page 8, section 1.4.2.1.3 and discussion in “response to arguments” above), and
	a second parameter having a first value or a second value, the first value indicating that that at least one fragmentation unit comprises timed data including timeline information for decoding or presentation of content of the timed data, and a second value indicating that the at least one fragmentation comprises other data (flag with value for PTS, earlies presentation time, later presentation time, etc. of media or timed data associated with RAP– see include, but are not limited to, ‘126: page 4 paragraph 4-page 6, line 8,page 9), and based on the second parameter having a second value (e.g., set of 0 or any other value different from value (e.g.,1) set for data with PTS/presentation time for decoding or the presentation of the content on other time of data (e.g., data with no PTS is provided)- – see include, but are not limited to, ‘126: see: section 1.3.1.1.1.2-1.3.1.1.1.3 on pages 4-6, section 1.4.2.1.3 on pages 8-9; Lee: figures 13-16, 18-19),
	and wherein the parameters further comprises a third parameter indicating size of each of the at least one fragmentation unit, in case that the second parameter is set as the first value (third parameter is read on reference offset or subsegment duration/segment size in case the parameter with PTS is set to first value/1 – see include, but are not limited to, 126: pages 5-7 and discussed “in response to arguments” above. 
 Lee does not explicitly disclose the other type of data is non-timed data. Official Notice is taken that providing value/information of other type of data comprises non-timed data is well known in the art. For example, providing value/information with indicator, tag, flag, etc. with non-timed data such as non-real time data, non-timed sensitive content, EPG data or any other type of data is multiplexed with real time data/video data in statistical multiplexing to reduce bandwidth waste, etc. which does not have timeline information for decoding/presentation is well-known in the art.
Therefore, it would have been obvious to of ordinary skill in the art at the time the invention was made to incorporated that the other type of data comprises no-timed data (non-real time data, program guide data, non-time sensitive data, etc.), which does not include the timeline 20information for decoding or the presentation of the content of the non-timed data in order to yield predictable result such as to identify different types of data, or to reduce bandwidth waste.
See also: U.S 20120303699: for example, claims 1, 6, 7 for teaching of values/information/indicators for time-sensitive content data or non-time sensitive content data (non-time sensitive content data is read on non-timed data as recited in the claim). Also see, US 20100036857: paragraph 0050; US 6044396: figure 2, col. 4, lines 52-64, col. 6, line 65-col. 7, line 5; U.S 7096,487: col. 2, lines 31-47; Brooks et al. (US 20070121678: paragraph 0130); US 20120023250: paragraph 0046 and also see discussion in “response to arguments” above regarding official notice taken)

Regarding claim 3, Lee further discloses wherein at least one packet delivering the MPU includes information indicating if the at least one packet includes at least one random access point (RAP) (see include, but are not limited to, ‘126: page 4, paragraph 7, page 4, section 1.3.1.1.1.2, page 6, lines 4-6, page 7, figure 1; Lee: figures 11, 13, paragraphs 0118, 0147).  

Regarding claim 4, Lee further discloses according to the at least one fragmentation unit comprising the timed data, a first positioned fragmentation unit in the MPU is a start position enabling a playback of the media data to be started (fragmentation unit/program element/PU comprising the timed data such as presentation time/PTS, a first positioned fragment unit in the program element such as earlies time of fragment, later time of fragment, start of fragment/RAP, etc. enabling a playback of the media data to be started - see include, but are not limited to, Lee: figures 6-8, 11-16; ‘126: pages 3-9). 

Regarding claim 5, Lee further discloses wherein the media data in the data part corresponds to at least one group of pictures (e.g., MPEG-2 – see include, but are not limited to, ‘126: page 2, section 1.3-page 3, section 1.3.1, page 5, section 1.3.1.1.1.3, page 7, 9).  
5
Regarding claim 6, Lee further discloses wherein the control part includes information on a decoding order of each of the at least one fragmentation unit (e.g., decoding order based presentation time, index information – see include, but are not limited to, Lee: figures 6-8, 11-16; ‘126:  section 1.1.1, 1.3, 1.3.1.1-1.4.1b 1.4.2.1.3).  

Regarding claim 7, Lee further discloses wherein if the at least one fragmentation unit comprises timed data, the control part comprises information on a presentation duration 10of each of the at least one fragmentation unit and a presentation order of each of at least one fragmentation unit (e.g., duration of the segment/sub-segment – see include, but are not limited to, Lee: paragraphs 0132, 0149; ‘126: section 1.3.1, page 4, paragraph 5, page 5, line 3, page 5, start of last paragraph).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10433024.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 1,3-7 and Patent claims 1-8 are directed to the same invention with a different in scope and are therefore an obvious variant thereof or the invention defined in instant claims 1, 3-7 is an obvious variation of the invention defined in the patent claims 1-8 because for limitations in the instant claims that are not recited in patent claims are known by prior art (e.g., the receiving a MPU…, processing the received MPU… see for example, prior arts discussed in the rejection above).
 It would have been obvious to one of ordinary skill in the art combine in patent claims with the well-known teachings (receiving MPU, processing MPU…) as taught in the prior art cited above for the benefit such as to receive the content with the recited information for processing as discussed in the prior art rejection above. 
 	Allowance of claims 1, 3-7 would result in an un-warranted timewise extension of the monopoly granted for the invention as defined in claims 1-8 of Patent No. 10433024.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
June 5, 2021